Citation Nr: 0513103	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from December 1993 to 
December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  

The Board notes that the RO also denied service connection 
for bilateral shin splints and tinnitus.  The veteran failed 
to perfect an appeal regarding these issues, and they are not 
before the Board.  See 38 C.F.R. §§ 2.200, 20.201, 20.202, 
20.302 (2004).  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in April 2004.  

Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing had been withdrawn.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
right knee disability that can be attributed to any event 
during service.  

2.  The veteran currently is not shown to be suffering from a 
left knee disability that can be attributed to any event 
during service.  

3.  The currently demonstrated kyphoscoliosis of the thoracic 
and lumbar spine is shown as likely as not to have had its 
clinical onset during the veteran's period of service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by kyphoscoliosis of the thoracic and 
lumbar spine is due to disease or injury that was incurred in 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
As stated, he also failed to report for a hearing scheduled 
before a Veterans Law Judge.  

Further, by an August 2001 letter and the February 2003 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

During service in July 1994, the veteran complained of having 
left knee pain that began the week before.  

A chest X-ray study in August 1994 showed findings of a 
moderate dextroscoliosis of the thoracic spine.  An October 
1994 service progress note reflected the presence of a 
levoscoliosis of the lower thoracic and lumbar spine.  

In December 1994, the veteran was seen at service medical 
facility for subacute muscle strain of the thoracic and 
lumbar spine.  

On August 1995 report of medical history, the veteran noted 
complaints of having painful joints as well as bone and joint 
deformities.  The examiner found all systems to be normal.  

In August 1996, the veteran presented with complaints of 
bilateral knee pain.  The veteran indicated that he had hit 
his right knee two weeks prior thereto.  The pain was 
especially acute when walking down stairs.  

On September 2002 VA orthopedic examination, the veteran 
stated that he began to experience back pain while serving on 
active duty.  He denied any injury to the back.  

The veteran also asserted that he developed bilateral knee 
pain without specific injury.  Bilateral knee and back pain 
had become worse since service, according to the veteran.  

On examination, the VA examiner noted no deformity, effusion 
or crepitus of the knees.  The knees were stable.  

Regarding the lumbar spine, there were increased lumbar 
lordosis, an increase in thoracic kyphosis and compound 
scoliosis in the thoracolumbar region.  Finally, the examiner 
noted pain to palpation of the lower lumbar spinous 
processes.  

The X-ray studies revealed minimal degenerative changes in 
the thoracic and lumbar spine with scoliosis.  The X-ray 
studies showed the knees to be normal.  

The examiner diagnosed normal knees, bilaterally, and 
kyphoscoliosis of the thoracolumbar spine with minimal 
degenerative segmental changes.  The examiner opined that the 
veteran's spinal condition was congenital rather than 
traumatic in origin.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Analysis

Regarding the knees, the Board finds that service connection 
is not warranted.  On September 2002 VA medical examination, 
the knees were found to be normal.  

Absent competent evidence of current disability, service 
connection cannot be granted.  See 38 C.F.R. § 3.303; Gilpin, 
supra.  Thus, the claims of service connection for a right 
knee disorder and a left knee disorder must be denied.  Id.  

Regarding the back, the Board finds the evidentiary record to 
be in relative equipoise in showing that the veteran 
currently has a kyphoscoliosis of the thoracic and lumbar 
that as likely as not had its clinical onset in service.  

The service medical records show that the veteran was first 
reported to have a levoscoliosis of the thoracic in August 
1994 and a dextroscoliosis of the thoracic and lumbar spine 
in October 1994 without any showing that the anomaly had been 
present prior to service.  The veteran in this regard has 
reported the onset of his low back pain beginning in service.  

On September 2002 VA medical examination, the examiner opined 
that the kyphoscoliosis of the thoracic and lumbar spine with 
minimal degenerative segmental changes was congenital and 
unrelated to any trauma.  See 38 C.F.R. § 3.303(c).  

However, a clear and unmistakable basis has not been 
presented in the record for identifying any acquired back 
condition or a congenital or developmental anomaly before the 
veteran enter his period of active service in December 1993.  
Rather, the medical evidence serves to establish the presence 
of chronic low back pain during the veteran's period of 
active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for the kyphoscoliosis of the thoracic and 
lumbar spine is warranted.  



ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a kyphoscoliosis of the thoracic and 
lumbar spine is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


